Citation Nr: 1810884	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a higher initial evaluation for service connection for coronary artery disease and ischemic heart disease, rated as 10 percent disabling from April 7, 2011, through April 24, 2011.

2.  Entitlement to a higher initial evaluation for service connection for coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease, rated as 10 percent disabling from August 1, 2011, through August 23, 2015, and rated as 30 percent disabling on and after August 24, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The February 2013 rating decision granted entitlement to service connection for coronary artery disease, status post coronary artery bypass surgery.  It assigned a 100 percent rating effective June 2, 2011, and a 10 percent rating on and after August 1, 2011.

A January 2014 rating decision granted an effective date of April 7, 2011, for the grant of service connection and assigned a 10 percent rating from April 7, 2011, through April 24, 2011.  The temporary 100 percent rating was assigned from April 25, 2011, through July 31, 2011.  A 10 percent rating was assigned on and after August 1, 2011.

A December 2016 rating decision granted entitlement to a 30 percent rating effective August 24, 2015.

In March 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2017, the Board denied entitlement to an effective date prior to April 7, 2011, for the grant of service connection for this issue.  The Board also remanded the issue of entitlement to a higher initial rating for additional development.  That development has been completed, and the case has been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From April 7, 2011, through April 24, 2011, the Veteran's coronary artery disease and ischemic heart disease manifested in mild dilation of the left atrium.

2.  From August 1, 2011, through August 23, 2015, the Veteran's coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease manifested in mild dilation of the left atrium.

3.  From August 24, 2015, through January 15, 2017, the Veteran's coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease manifested in a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

4.  On and after January 16, 2017, the Veteran's coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease manifested in chronic congestive heart failure.

CONCLUSIONS OF LAW

1.  From April 7, 2011, through April 24, 2011, the criteria for an initial rating of 30 percent, but no higher, for the Veteran's coronary artery disease and ischemic heart disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2017).

2.  From August 1, 2011, through August 23, 2015, the criteria for an initial rating of 30 percent, but no higher, for the Veteran's coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2017).

3.  From August 24, 2015, through January 15, 2017, the criteria for an initial rating in excess of 30 percent for the Veteran's coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2017).

4.  On and after January 16, 2017, the criteria for an initial rating of 100 percent for the Veteran's coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2010, January 2011, and October 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

The Veteran has claimed entitlement to an increased rating for coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease.  The Board notes that the Veteran has been diagnosed with service-connected coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease.  He has also been diagnosed with nonservice-connected aortic stenosis and hypertension.   When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Veteran's disability is rated as 10 percent disabling from April 7, 2011, through April 24, 2011, prior to his coronary artery bypass surgery.  He was in receipt of a temporary 100 percent rating following the surgery from April 25, 2011, through July 31, 2011.  The rating then returned to 10 percent from August 1, 2011 through August 23, 2015.  It was increased to 30 percent on and after August 24, 2015.  These ratings have been assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.  

Status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. 

Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. 

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2017).

The Board notes that, prior to the April 25, 2011, surgery, the Veteran's disability should be rated as cardiomyopathy under 38 C.F.R. § 4.104, Diagnostic Code 7020.  The diagnostic criteria for this disability are the same as those for Diagnostic Code 7017, except that they do not make provisions in contemplation of a surgery.  The criteria for Diagnostic Code 7020 are assigned for the period prior to the Veteran's coronary bypass surgery.

I.  From April 7, 2011, through April 24, 2011

For the 18-day period prior to the Veteran's coronary artery bypass surgery, the evidence reflects that a rating of 30 percent, but no higher, is warranted.

An April 2011 Cardiovascular Echo from Hattiesburg Clinic notes that the Veteran's left atrium was mildly dilated, which satisfies the 30 percent criterion of "evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray."  "Dilatation" is defined as "dilation," while "dilatation of the heart" is defined as "enlargement of the cavities of the heart, with thinning of its walls."  Dorland's Illustrated Medical Dictionary p. 520 (30th ed. 2003).

However, a rating in excess of 30 percent is not warranted during this period, as none of the criteria for a 60 or 100 percent rating were found prior to April 25, 2011.  For example, April 2011 records from Hattiesburg Clinic dated prior to the Veteran's April 25 surgery note an ejection fraction of 55 to 60 percent, while an ejection fraction of 50 percent or less is required for an increased rating.  Furthermore, the evidence from this period does not reflect the presence of chronic or acute congestive heart failure.  

II.  From August 1, 2011 through August 23, 2015

The Veteran is in receipt of a 10 percent rating from August 1, 2011, through August 23, 2015.  

The Board finds that a rating of at least 30 percent is warranted throughout the appeals period, based on the notation of cardiac dilatation.  A January 2013 VA examination report notes that there was evidence of either cardiac hypertrophy or dilatation, and cites the April 2011 echocardiogram as evidence.  This suggests that the Veteran has had dilatation throughout the appeals period, and that a 30 percent rating is warranted under Diagnostic Code 7017.  

The Board finds, however, that a rating in excess of 30 percent is not warranted for this period.  A January 23, 2013 VA examination report notes that the Veteran does not have congestive heart failure, either chronic or acute.  It also notes an ejection fraction of 55 to 60 percent.

An August 20, 2014, letter from the Veteran's physician at the Hattiesburg Clinic Heart Care Center notes that the Veteran has left ventricular dysfunction with an ejection fraction of 50 percent or less.  However, the Board notes that there are many medical records from the years before and after this letter, some of which are from the Hattiesburg Clinic and are within close proximity in time to the August 2014 letter, that list ejection fractions.   None of the records that is dated prior to January 16, 2017, notes an ejection fraction of 50 percent or less.  

For example, May 2014 private medical records note ejection fractions of 53 percent and of 55 to 60 percent.  An October 2014 private medical record notes an ejection fraction at 65 percent.  A July 2015 private medical record notes an ejection fraction of 65 percent, while another notes an ejection fraction of 55 percent.

The Board must therefore find that a preponderance of the evidence is against awarding a rating in excess of 30 percent prior to January 16, 2017, based on ejection fraction.

Again, the evidence from this period does not demonstrate congestive heart failure, either chronic or acute.  Therefore, entitlement to a rating in excess of 30 percent is not warranted based on congestive heart failure.

III.  From August 24, 2015 through January 15, 2017

The Veteran is in receipt of a 30 percent rating on and after August 24, 2015.  

The Board finds that the evidence from this period does not indicate that the Veteran satisfies the criteria for a rating in excess of 30 percent.  

With respect to the METs criterion, the Board finds that the evidence from this period does not demonstrate that a METs due solely to the service-connected coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease, was equal to 5 METs or under to satisfy the criteria for a 60 percent rating.  Following the Board's prior remand, the October 2017 VA examiner evaluated the August 2015 VA examination report and determined that the Veteran's METs rating due solely to the service-connected disabilities was 8.6.  This finding does not satisfy the criteria for a rating in excess of 30 percent.
 
The evidence from this period, including the August 2015 VA examination report, reflects that the Veteran did not have chronic congestive heart failure, and that he did not have more than one episode of acute congestive heart failure.  For example, an October 2017 VA examination report notes that the Veteran had only one episode of acute congestive heart failure in the previous year, and that episode occurred in Spring 2017.

As noted above, the ejection fractions from this period were never found to be at or lower than 50 percent.  Therefore for the period from August 24, 2015, through January 15, 2017, the criteria for a rating in excess of 30 percent are not satisfied.

IV.  On and After January 16, 2017

The October 17, 2017, VA examination report notes that the Veteran has chronic congestive heart failure.  

An April 18, 2017, private medical record notes that the Veteran "has diastolic dysfunction based on most recent echo with previous echo showing some impairment in his systolic function, ejection fraction 50-55% consistent with chronic congestive heart failure.  Not aware of any acute exacerbations."  The Board notes that the Veteran's prior echocardiogram appears to have been conducted on January 16, 2017.  Therefore, the Board will resolve reasonable doubt and find that the earliest evidence of chronic congestive heart failure of record was found in a January 16, 2017, echocardiogram.  The Board will grant entitlement to a 100 percent rating effective January 16, 2017.


	(CONTINUED ON NEXT PAGE)




ORDER

From April 7, 2011, through April 24, 2011, entitlement to an initial evaluation of 30 percent, but no higher, for coronary artery disease and ischemic heart disease is granted.

From August 1, 2011, through August 23, 2015, entitlement to an initial evaluation of 30 percent, but no higher, for coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease is granted.

From August 24, 2015, through January 15, 2017, entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease is denied.

On and after January 16, 2017, entitlement to an initial evaluation of 100 percent for coronary artery disease, status post coronary artery bypass surgery, and ischemic heart disease is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


